 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ENRIQUE HUAPAYA,                                  No. 1:17-cv-01441-DAD-SAB
12                        Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    D. DAVEY, et al.,
                                                        (Doc. No. 23)
15                        Defendants.
16

17          Plaintiff Enrique Huapaya is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983, alleging violations of his First and

19   Fourteenth Amendment rights, as well as violations of the Bane Act, California Civil Code §

20   52.1, and the Religious Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C.A. §

21   2000cc-1. (Doc. No. 21.) The matter was referred to a United States Magistrate Judge pursuant

22   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On December 4, 2018, the assigned magistrate judge screened plaintiff’s initial complaint,

24   found plaintiff had failed to allege facts showing any defendant violated his rights, and granted

25   plaintiff leave to file an amended complaint. (Doc. No. 8.) On March 14, 2018, the magistrate

26   judge screened plaintiff’s first amended complaint, and found plaintiff had failed to allege facts

27   supporting some of his claims but sufficiently pled facts supporting other claims. (Doc. No. 17.)

28   However, the magistrate judge also found plaintiff did not properly plead a demand for relief and,
                                                        1
 1   therefore, granted plaintiff leave to file a second amended complaint. (Id.) On June 6, 2018, after

 2   plaintiff filed his second amended complaint, the magistrate judge issued findings and

 3   recommendations, recommending that the claims alleging violations of the Free Exercise Clause

 4   of the First Amendment and RLUIPA be dismissed for a failure to state a cognizable claim for

 5   relief. (Doc. No. 23.) The findings and recommendations were served on plaintiff and contained

 6   notice that any objections thereto were to be filed within fourteen (14) days after service. (Id.)

 7   On July 5, 2018, plaintiff filed a response to the findings and recommendations, indicating he did

 8   not object to the findings and recommendations and that he wished to proceed only on the claims

 9   the magistrate judge had found to be cognizable. (Doc. No. 24.)

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

11   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

12   court finds the findings and recommendations to be supported by the record and proper analysis.

13          Accordingly,

14          1.      The findings and recommendations issued on June 6, 2018 (Doc. No. 23) are

15                  adopted in full; and

16          2.      This action now proceeds only on: (1) plaintiff’s retaliation and Bane Act claims

17                  against defendants Witt, Satterfield, Pauk, and Ratcliff; and (2) plaintiff’s equal

18                  protection claims against defendants Pisciotta and Witt; and

19          3.      This case is referred back to the magistrate judge for further proceedings.

20   IT IS SO ORDERED.
21
        Dated:     October 5, 2018
22                                                      UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                        2
